UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                  Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA INC., et al.,     )
                                    )
            Defendants.             )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on Robert Cotner’s pro se request for an

investigation [Dkt. No. 6305]. In his motion, Mr. Cotner alleges that the State of Oklahoma stole

80% of the settlement funds in this case; used that money to fund other lawsuits, election

campaigns, and other personal benefits to politicians; and paid several millions of dollars to a

number of state officials. He argues other violations of the settlement agreement, including the

failure to pay members of the plaintiff class, and he argues that the settlement itself is “null and

void” because the Oklahoma State Attorney General lacked standing to file the suit. Citing to

other pending Oklahoma County cases he has brought, Mr. Cotner states that “85% of Oklahoma

tax payers did not want the suit filed” and requests that the Court seize all tobacco settlement

funds from the state of Oklahoma and return them to the defendants or put them in a trust to be

“disposed of anyway this court sees fit to do.”

               Having reviewed the petition and the entire record in this case, the Court must

deny the request. As the Court has explained previously, see Memorandum Opinion & Order

[Dkt. No. 6268], Mr. Cotner’s inclusion on the docket as an “interested party” does not make
him a plaintiff or a class member in this case, nor has he asserted any valid grounds for

intervention. See Fed. R. Civ. P. 24; In re Idaho Conservation League, 811 F.3d 502, 513-15

(D.C. Cir. 2016). As a result, he is not entitled to the relief he seeks. In so ruling, the Court does

not decide the merits of Mr. Cotner’s arguments. If Mr. Cotner does have meritorious claims,

however, they must be resolved in a separate legal action, likely in a different forum – they are

not appropriate for litigation in this case. Accordingly, it is hereby

               ORDERED that Mr. Cotner’s request for investigation [Dkt. No. 6305] is

DENIED.

               SO ORDERED.



                                                       ______________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: October 1, 2019




                                                  2